Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 10 October 2022.
ALLOWABLE SUBJECT MATTER
Claim 3-7, 16-20, 23-25 indicated allowable.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,8-12, 14,-15, 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Igahara (US PG PUB No. 2019/0095116) in view of Navon (US PG PUB No. 2020/0110536)
As per claim [1, 14, 21], an apparatus, comprising:
 a memory array (see Igahara FIG 1: 5); and 
a controller coupled with the memory array (see Igahara FIG 1: 4) and configured to cause the apparatus to: 
receive, from a host system, a plurality of commands to write data to the memory array (see Igahara FIG 33: S401); 
write the data to the memory array using the first mode based at least in part on the selecting (see Igahara [0249]). 
However, Ighara does not expressly disclose but in the same field of endeavor discloses 
analyze, by the controller using a machine learning algorithm (see Navon FIG 7: 702), a set of parameters associated with the plurality of commands based at least in part on receiving the plurality of commands (and FIG 3: 314 and [0010]) and ; 
select, by the controller and based at least in part on the analyzed set of parameters, mode form a set that includes a first mode and a second mode for writing the data of the plurality of commands to the memory array (see Navon [0040]); and 
It would have been obvious before the effective filing date of the invention to modify the controller of Igahara to further implement a machine learning module to select a write mode.
The suggestion/motivation for doing so would have been for the benefit of improving I/O management (see Navon [0010]).
Therefore it would have been obvious before the effective filing date of the invention to implement a machine learning module in the controller to determine and select a write policy as taught by Navon to arrive at the invention as specified in the claims.  
 As per claim [2, 15, 22], the apparatus of claim 1, 
wherein the controller is further configured to cause the apparatus to: determine a pattern of the plurality of commands based at least in part on analyzing the set of parameters, wherein selecting the mode form the set comprising the first mode and the second mode for writing the data of the plurality of commands to the memory array further comprises; determining that the pattern of the plurality of commands corresponds to the first mode, wherein writing the data using the first mode is based at least in part on determining that the pattern of the plurality of commands corresponds to the first mode (see Igahara [0286]: “access pattern”).
As per claim 8, the apparatus of claim 1, 
wherein the controller is further configured to cause the apparatus to: write a single bit of the data to a memory cell of the memory array when using the first mode (see Igahara [0249]: “SLC”). 
As per claim 9, the apparatus of claim 1, 
wherein the controller is further configured to cause the apparatus to: write a plurality of bits of the data to a memory cell of the memory array when using the second mode (see Igahara [0251]: “TLC”). 
As per claim 10, the apparatus of claim 1, 
wherein the set of parameters comprise a queue depth, a chunk size, a logical block address range, a time stamp, or a command type, or any combination thereof (see Igahara FIG 33: S402). 
As per claim 11, the apparatus of claim 1, wherein: 
the first mode comprises a single-level cell (SLC) mode associated with memory cells of the memory array; and the second mode comprises a multi-level cell (MLC) mode, a tri-level cell (TLC) mode, or a quad-level cell (QLC) mode associated with the memory cells of the memory array (See Igahara FIG 33: S406, S410)
As per claim 12, the apparatus of claim 1, wherein 
selecting the mode from the set comprising the first mode and the second mode for writing the data of the plurality of commands to the memory array uses the machine learning algorithm implemented by the controller associated with a non-transitory computer readable medium storing code memory system (see Navon FIG 7: 702 and [0040]) 
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
In the Advisory Action dated September 16, 2022 (“Advisory Action”): the rejections of the Final Office Action were maintained. Applicant respectfully requests reconsideration. Response to Advisory Action The Advisory Action provided additional analysis of the rejections than what was described in the Final Office Action. Specifically, the Advisory Action states that: even if the host instructs the controller to utilize a specific write mode for the given address, the controller nevertheless performs a determination when carrying out the write process. Paragraph [0248] specifies “If a write command has been received from the host 2 (Yes in step S401), the controller 4 determines whether a logical address designated by the write command is included in a logical address range associated with a write mode by the host 2 (step $402).” Igahara therefore discloses determining the logical address causes the controller to determine a write mode associated with the address. Advisory Action, Continuation Sheet. However, the Applicant respectfully submits that executing a command (1.e., the host of Igahara instructing the controller to utilize a specific write mode and then utilizing the specific write mode) does not teach or suggest performing a selection (e.g., “select, by the controller,” as recite din amended independent claim 1). That is, the instructions for executing a write command using a first mode do not imply that there is any  selection from a set of modes. Simply because a controller is configured to execute a write command in multiple modes does not mean that the controller executes a command in a first mode that the controller selected the mode from a set of modes. That is, Igahara’s discussion about receiving a write command to write using a first mode precludes selection of the mode by the controller.

The Office notes Navon is further relied upon to teach a machine learning module that is used to select the write strategy at the controller. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137